Title: Hugh Holmes to Thomas Jefferson, 6 December 1818
From: Holmes, Hugh
To: Jefferson, Thomas


          
            Dear Sir
            Winchester Decr 6th 1818
          
          I was much surprised to find the newspapers announcing you as labouring under dangerous dissease, when you were convalescent at the time I had the pleasure of seeing you last at Monticello—If the sympathy of individual friends is grateful to a suffering patient what must that of a nation be? believing from experience that such is the effect as one of your friends I beg leave to add my share and an hope and prayer for your speedy recovery—
          I had intended when last at Monticello to ask the favor of you to give me a letter to your friend in France to make choice of some Nice wine for me but your situation then forbidding you to write I did not mention the subject to you—If you are now enabled to write or when you shall be it will greatly oblige me to receve such a letter which I will give to mr Cassenove of Alexa who will import the wine for me—
          with much respect and great regard
          
            I am Dr Sir your friend & Sevt
            Hh Holmes
          
        